Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-13 have been examined.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 2/1/19.  

Information Disclosure Statement
The examiner reviewed IDS document(s) on 12/23 19, carefully considering the art cited within the document(s).

Claim Objections
Claims 1-15 are objected to because of the following informalities: although the numbers mapping the claimed elements to applicant’s drawing are helpful in understanding the invention, it is not necessary to include these numbers in the claims.  Not only the claims are interpreted in light of the claims but also the claims should stand on their own. Thus, the numbers referring to the drawings should be removed from the claim language.
Furthermore, the letters that are not at the beginning of sentences should not be capitalized unless referring to a particular name/abbreviation (e.g. OTP, Digital Photo Seal, etc.).  Thus, applicant should not use capital letters within the words .
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 14-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed computer program product and memory means does not exclude the non-transitory embodiment, e.g. the specification merely offer an example of storage means (“for example, a flash memory”).  The examiner suggests using the term “non-transitory program product”, “a storage device” and/or “a computer program product stored on the non-transitory medium”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim(s) 1-10 and 13-15 invoke 35 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. As described below, the disclosure does not provide adequate structure of the claimed means plus function elements, see the 35 U.S.C. 112(b) for the details, below.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, claim(s) 1-10 and 13-15 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the specification fails to clearly identify the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function “optical acquisition means” (31) and “data processing means” (21) cited in claims 1, 4-6, 10 and 13.  (Note that the specification merely maps these means to mathematical shapes presented in corresponding figures.) Thus, the examiner is unable to interpret the exact scope of claim limitations under and, therefore, the claim(s) is/are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The phrase: 

“the reference information representative of an expected appearance from a graphic element being Digital Photo Seal type security data” 

in claims 1, 10-11 and 13 is not understood.  Reviewing applicant’s specification (e.g. para 136 of the corresponding USPUB 20200252395), the examiner considers the phrase equating to:

the reference information representative of an expected appearance being a Digital Photo Seal type security data graphic element.

Lastly, claim 11 is drafted in “descriptive” manner in such a way that it is not clear which part of the claim is merely preamble that does not have patentable weight and which part consists of actual required limitations.  For the purpose of the initial examination the examiner interprets claim 11 as:


displaying at least one personal visual element of said individual on said electronic device,
said visual element being a graphic element that is a photograph or a handwritten signature of the individual, 
generating and displaying a dynamic verification code containing at least one item of reference information representative of an expected appearance of said visual element, 
the reference information representative of an expected appearance being a Digital Photo Seal type security data graphic element.

(Note that the language above would also address the 112 rejections.)

Appropriate correction/clarification is required.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433